The Court,
however, overruled all these objections; Cranch, C. J., doubting as to the last, but assenting, because the parties had agreed to receive that part of the testimony which appeared to be in the deponent’s handwriting.
Verdict for the defendant, by assent of the plaintiff, without any evidence having been produced on either side. The defendant having summoned upwards of thirty witnesses, the plaintiff objected to their being taxed against him.
The Court (nem. con.) directed the clerk not to tax more than three witnesses for the defendant, unless the defendant should satisfy the Court by affidavit of the particular points to prove which they were summoned, and that they were necessary to his defence. Upon such affidavit being made, the Court allowed all to be taxed, excepting six ; there having been nine summoned to one.point.